Title: From James Madison to Charles Yancey, [4 January 1823]
From: Madison, James
To: Yancey, Charles


                
                    Sir
                    [4 January 1823]
                
                I have recd. your letter of the 21st inclosing a prospectus of a Newspaper about to be printed at Richmond. I have for a considerable time found it convenient rather to reduce than extend my receipts of Newspapers; and have no farther lost sight of that object, than by taking, in one or two instances a new Gazette for a single year. Under that limitation the paper in

question may be forwarded to me; for which the payment in advance is inclosed, & a return of a rect requested. With friendly respects
                
                    J M
                
            